UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802) 229-3113 Date of fiscal year end: December 31, 2008 Date of reporting period: December 31, 2008 Table of Contents 4 Message to Shareholders Understanding your Sentinel Variable Products Financial 7 Statements 8 Sentinel Variable Products Balanced Fund 12 Sentinel Variable Products Bond Fund 16 Sentinel Variable Products Common Stock Fund 20 Sentinel Variable Products Mid Cap Growth Fund 24 Sentinel Variable Products Money Market Fund 26 Sentinel Variable Products Small Company Fund 30 Statement of Assets and Liabilities 32 Statement of Operations 34 Statement of Changes in Net Assets 36 Financial Highlights 38 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Actual and Hypothetical Expenses for Comparison Purposes 45 Information and Services for Shareholders 46 Board Approval of Investment Advisory Agreements 48 Proxy Voting Results 49 Trustees & Officers Message to Shareholders 2008 was a fitting epilogue to the credit, housing and financial bubbles of the last eight years. The year started badly and unfolded to mayhem. How did it all happen? At one level, the story is simple: leverage, the root of all financial crises. But also byzantine as there is no obvious link between sub-prime lending, Icelandic savings, the collapse of respected investment banks, U.S. automakers, the worlds largest insurance company and hedge fund fraud. So it is a global story and worth piecing the narrative together. In January, the FTSE All-World Index 1 , a proxy for all world stock markets, stood at 256.44 with a market capitalization of $34 trillion. The credit crisis was, in early days, focused on a few banks and mono-line insurance companies (so called because they have one principal line of business) and the slow collapse of Bear Stearns. The first of two egregious policy errors occurred when the Federal Reserve lowered rates after a trading scare in the European markets. The stage was set for the last phase of the bubble. Between spring and summer, the rumblings continued, but money could be made: oil climbed in a speculative straight line from $100 a barrel to $143 and the Euro rallied. Then came the second of the policy errors. The European Central Bank (ECB), worried that inflation, not recession, was the greater danger, raised rates. Hedge fund and investment bank trading desks had leveraged positions in commodities and structured debt. Suddenly many of the trades unwound with a vengeance: the buy oil, sell financials strategy reversed, buyers disappeared, sub-prime mortgages began to look very default-prone as the economy weakened and losses mounted. The Fed tried to restore confidence by sinking the rate on three-month Treasury Bills from 1.8 percent in the summer to 0.3 percent in mid-September. So the scene was set: trades that needed to be unwound, overvalued assets in financial companies, scared investors fleeing to safety in Treasuries and spectacular failures at Lehman, AIG, Fannie Mae, Freddie Mac and Washington Mutual. Carnage ensued. The Bush administration cobbled together TARP, a curious acronym for the Troubled Asset Relief Program, which allowed the Treasury to be the buyer of last resort for unpriceable and illiquid assets. Congress stalled, and then approved it. Markets continued to flounder. And then in one of the greatest slights of hand in modern financial history, the Treasury did not use the money to buy troubled assets, but started to buy equity stakes and infuse capital into distressed financial companies. It was a grand gesture of largesse and confidence. But the market did not buy it and recognized, correctly, that banks, investment banks and many insurance companies worldwide were no longer able to allocate, intermediate or manage their capital. The U.S. equity market fell over 30 percent in a matter of weeks, rallied and promptly fell again. Hedge funds and other leveraged investments dumped any stock liquid enough to pay redemptions and investors flew to quality and the only quality left was Treasury securities. In the last few days of the fiscal and calendar year, we saw bizarre events: Treasury Bills traded at negative interest rates Christian W. Thwaites President & Chief Executive Officer Sentinel Asset Management, Inc. 4 1 The FTSE All-World Index covers 49 different countries and over 2,400 stocks, capturing 90-95% of the investable market capitalization worldwide. The index is divided into Developed, Advanced Emerging and Emerging segments. An investment cannot be made directly in an index. Message to Shareholders (meaning an investor had to pay the U.S. government to lend it money), a massive hedge fund fraud came to light, the Fed initiated a Zero Interest Rate Policy (ZIRP) and the Treasury suspended the TARP. The FTSE All-World Index ended the month of December at 149.17 and $18.2 trillion had been wiped off the value of world stock markets. What we are witnessing is beyond a global cyclical shock and consolidation of the financial sector. We have seen wealth destruction on a new scale: some estimate that the combined stock and housing market declines lost U.S. households some $13 trillion. We have already seen marked deterioration in consumer confidence, purchasing managers intentions, job losses and capital expenditure projects. The European and Asian economies are also seeing a swift deterioration in their economic indicators, and there have been few effective counter measures. It will take more than monetary policy and re-capitalized banks to get the economy going, and we do not expect a V-shaped recovery in 2009. Thus we see 2009 shaping up as follows: 1. Low interest rates: we expect interest rates to fall in many countries to historical lows and remain there. Eventually this will loosen the credit markets, restart a moribund housing market and encourage some risk taking. The yield curve will remain distorted for some time and financial institutions will not revert to the leveraged money-making machines they were. But slowly and inexorably, credit markets will recover. 2. Low inflation: oil and other industrial commodities are at their lowest pricing levels in many years. This is not good for most emerging markets and commodity-based economies. But in developed markets, lower costs and daily expenses will put a lid on inflation and bring a marginal improvement in discretionary income. 3. Coordinated policy measures: these are by no means a panacea and we expect no Keynesian dash for growth. But the expansion of the Feds balance sheet and fiscal stimulus plans from the new Obama administration and abroad will provide support to employment and output. Some plans will involve direct intervention, some partnering and multi-agency coordination. However, there is direct political will to make them work, and they at least remove the ineptitude and prevarications of the last few months. In the short term, companies will continue to report weak numbers and bleak expectations. But the silver lining is that the stock market has discounted much of the worst news and valuations look reasonable. Investment grade companies are able to borrow more cheaply now than for many years, leading stocks are trading on single digit price-earning ratios and the yield gap of stocks over Treasuries has reappeared for the first time since 1959. We would not hazard an estimate on the market but point out that, since 1926, the stock market has fallen one year out of every three but has suffered four declines this century. And when stock markets fell, there has been a 60 percent chance of a rebound the following year * . So there are reasons for very cautious optimism. 5 * Source: Economist.com, January 6, 2009. At Sentinel, we will continue to do what we have done for the last 75 years. We strive to buy and hold companies with proven management, strong product niches, clean balance sheets and visible earnings. We do not over-commit to a single company or industry. We typically remain very diversified and do not time the market. Our approach has been to pick higher quality stocks and companies to invest in than our competitors. Please take a moment to read the reports from our managers. You will see that we favor quality companies and like those with free cash flow, room for growth and committed management. 6 Understanding your Sentinel Variable Products Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned on This statement shows how each funds net assets changed over the last day of the reporting period. The schedule includes: the past two reporting periods. It details how much a fund grew  a list of each investment or shrank as a result of:  the number of shares/par amount of each stock, bond or  operations  a summary of the Statement of Operations for short-term note the most recent period  the market value of each investment  distributions  income and gains distributed to  the percentage of investments in each industry shareholders  the percent and dollar breakdown of each category  capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share 2 Statement of Assets and Liabilities transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the 5 Financial Highlights net assets divided by the total number of shares outstanding This statement itemizes current period activity and statistics and gives you the price of an individual share, or the net asset provides comparison data for the last five fiscal years (or less if value per share. the fund or class is not five years old). On a per-share basis, it Net Assets are also broken down by capital (money invested includes: by shareholders); net investment income not yet paid to  share price at the beginning of the period shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses  income and capital gains distributions paid to shareholders on investments (known as realized gains or losses); and finally  share price at the end of the period gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown It also includes some key statistics for the period: tells you the value of net assets that are performance-related,  total return  the overall percentage return of the fund, such as investment gains or losses, and the value of net assets assuming reinvestment of all distributions that are not related to performance, such as shareholder  expense ratio  operating expenses as a percentage of investments and redemptions. average net assets  net income ratio  net investment income as a percentage of average net assets 3 Statement of Operations  portfolio turnover  the percentage of the portfolio that was This statement breaks down how each funds net assets replaced during the period. changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include:  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 7 Sentinel Variable Products Balanced Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. Growth of a $10,000 Investment From Inception through December 31, 2008 The total annual operating expense ratio set forth in the prospectus dated May 1, 2008, as supplemented, for the Sentinel Variable Products Balanced Fund is 0.91% . The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. Large-capitalization stocks as a group could fall out of favor with the market, causing the funds owning such stocks to underperform investments that focus on small- or medium-capitalization stocks. Fixed income securities are subject to credit and interest rate risks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index made up of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 9 Sentinel Variable Products Balanced Fund Fund Profile at December 31, 2008 Portfolio Weightings Asset Category Percent of Net Assets Common Stocks 61.5 % U.S. Government Obligations 34.6 % Cash and Other 3.9 % Top 10 Equity Holdings* Top Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net ExxonMobil Corp. 2.4% FNR 06-63 VH 6.50% 03/25/23 11.9% Chevron Corp. 1.6% FNR 1999 32 6.00% 07/25/29 4.2% United Technologies Corp. 1.4% FNR 06-78 BV 6.50% 06/25/23 4.0% Honeywell Int'l., Inc. 1.3% FNR 06-66 NV 6.50% 02/25/24 3.9% General Electric Co. 1.2% FNR 06-88 BV 6.50% 11/25/25 3.9% Time Warner, Inc. 1.1% GNMA 687929 6.50% 09/15/38 3.8% Johnson & Johnson 1.1% FNMA 909166 6.00% 03/01/38 2.8% Praxair, Inc. 1.1% To t a l o f N e t A ss e ts
